605 So. 2d 1006 (1992)
Thornton BRUNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 92-67.
District Court of Appeal of Florida, First District.
October 12, 1992.
*1007 Thorton Brunson, pro se.
Robert A. Butterworth, Atty. Gen., Gypsy Bailey, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellant, Thornton Brunson, appeals from the trial court's summary denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Appellant's motion sets forth several grounds for relief only one of which merits discussion. Appellant claims that trial counsel rendered ineffective assistance of counsel for failure to investigate and consider the availability of a voluntary intoxication defense to the charge of first degree murder, despite having been informed by appellant that appellant had consumed a large quantity of alcohol and smoked crack cocaine not more than thirty minutes before the shooting, and that appellant could not remember too well what had happened. We find these factual allegations, on their face, sufficient to set forth the claim of ineffective assistance of trial counsel despite the fact that appellant signed a plea agreement indicating his satisfaction with counsel's performance. Cf. McCoy v. State, 598 So. 2d 169 (Fla. 1st DCA 1992).
We therefore reverse the trial court's denial of appellant's motion for postconviction relief and instruct the trial court to conduct an evidentiary hearing for the purpose of rendering a determination on the merits of the above stated claim.
REVERSED and REMANDED with instructions.
ERVIN, MINER and WEBSTER, JJ., concur.